DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 6 of claim 1 it appears applicant mistakenly omitted the underlined word “having a braided structure on an innermost layer in a hose radial direction…”.  
In line 6 applicant recites “the reinforcing layers” while previously reciting “at least one reinforcing layer”.  The limitation is potentially confusing when only a single reinforcing layer is present but for purposes of compact prosecution will be treated as if recited as “the at least one reinforcing layer[[s]]”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2010/0126986 A1 to Gunzing et al. (Gunzing).

With regard to claim 1, Gunzing discloses a high pressure hose (Gunzing, abstract, title) comprising at least one reinforcing layer (5, fig. 1, paragraph 0085) having a braided structure (shown in fig. 1 and described in paragraph 0085) in which a steel cord formed by twisting a plurality of steel filaments (as described in paragraph 0052) is braided, wherein a crossing angle Θ between an outermost layer steel filament (7, fig. 1, paragraph 0085) of an S-wound steel cord (paragraph 0052) and an outermost layer steel filament (9, fig. 1, paragraph 0085) of a Z-wound steel cord of a reinforcing layer (5, fig. 1, paragraph 0085) having a braided structure on an innermost (layer – see claim objection above)(shown in fig. 1 and described in paragraph 0085) in a hose radial direction of the reinforcing layers having a braided structure is 76° or less (paragraph 0088 describes a 50° crossing angle).

With regard to claim 3, Gunzing discloses the high pressure hose according to claim 1 as set forth above, and further discloses wherein the crossing angle Θ is 76° or less (paragraph 0088) in all the reinforcing layers of a braided structure (paragraph 0027 provides that it is possible to have a plurality of braids (but does not require such) to create multiple reinforcing layers. In the scenario where only a single reinforcing layer is provided, “the crossing angle Θ is 76° or less in all the reinforcing layers of a braided structure”.  Further, the additional braids contemplated by paragraph 0027 are not disclosed as being applied with a crossing angle of more than 76° so it possible that a configuration of additional reinforcing layers will all be applied with a crossing angle of 76° or less for the same reasons that configuration is used for the disclosed layer. This explanation is not provided as part of the rejection of the claim but as an indication of how an amended claimed structure that includes two or more reinforcing layers with the requisite crossing angle will be treated).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2010/0126986 A1 to Gunzing et al. (Gunzing) in view of United States Patent Application Publication No. 2009/0277556 A1 to Aoyama (Aoyama).
Gunzing and Aoyama both disclose steel cords that can be used to reinforce tubular structures such as tires or hoses.  Gunzing is directed to high pressure hoses while Aoyama is intended to be used 

With regard to claim 2, Gunzing discloses the high pressure hose according to claim 1 as set forth above, but fails to disclose wherein a twist angle of a steel filament with respect to a cord axis in the S-wound steel cord and the Z-wound steel cord is from 2.8 to 10.5°.
Aoyama discloses a steel cord comprising steel filaments that are twisted to form a cable (paragraph 0030) and further discloses a twist angle ranging from 3 to 13 degrees (paragraph 0033).  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the hose of Gunzing with steel cords having steel filaments and a twist angle of 3 to 13 degrees in order to enhance stiffness and hoop strength of the pressure vessel of Gunzing as taught by Aoyama in paragraph 0033.

With regard to claim 4, Gunzing in view of Aoyama discloses the high pressure hose according to claim 2 as set forth above, and further discloses wherein the crossing angle Θ is 76°or less (paragraph 0088 of Gunzing) in all the reinforcing layers of a braided structure (paragraph 0027 of Gunzing provides that it is possible to have a plurality of braids (but does not require such) to create multiple reinforcing layers. In the scenario where only a single reinforcing layer is provided, “the crossing angle Θ is 76° or less in all the reinforcing layers of a braided structure”.  Further, the additional braids contemplated by paragraph 0027 are not disclosed as being applied with a crossing angle of more than 76° so it possible that a configuration of additional reinforcing layers will all be applied with a crossing angle of 76° or less for the same reasons that configuration is used for the disclosed layer. This explanation is not provided as part of the rejection of the claim but as an indication of how an amended claimed structure that includes two or more reinforcing layers with the requisite crossing angle will be treated).
With regard to claims 5-8, Gunzing or Gunzing in view of Aoyama discloses the high pressure hose of Claims 1-4 as set forth above, but fails to disclose wherein, in a cross section perpendicular to the cord axis of each steel cord constituting the reinforcing layer having a braided structure, when an angle formed by connecting a center point of a steel filament located at an outermost in the hose radial direction and center points of both adjacent steel filaments located in the same layer as the steel filament is Θo, and when an angle formed by connecting a center point of a steel filament located at an innermost in the hose radial direction and center points of both adjacent steel filaments located in the same layer as the steel filament is Θi, the Θo and the Θi are preferably 108° or more.
Gunzing or Gunzing in view of Aoyama discloses the arrangement of adjacent steel filaments defines an angle of 108°.  Applicant places no criticality on the claimed range beyond stating the range is 108° or more, preferably 120° or more, and even more preferably 128° or more (specification page 11, line 15 to page 12, line 2).  It is noted that the claimed angle range is dictated by a combination of the diameter and number of filaments contained within each cord.  When considering the steel filament cable of Aoyama shown in fig. 2 it is noted that six filaments are arranged around a central core.  The filaments are the same size and are arranged around the central core in a uniform matter.  When viewed in cross-section an angle defined with a center point in the center of the cable (C, Aoyama, fig. 2) and legs extending through the center point of adjacent filaments (K, Aoyama, fig. 2) will be equal to the angles defined by subsequent adjacent fibers.  Since there are six adjacent filaments the angle described above can be calculated by dividing 360° by the number of filaments (6) to get an angle of 60°.  If the center points of adjacent filaments are 60 degrees apart the angle between adjacent filaments will be 120° when forming an angle between a center of a filament and legs extending toward the center of both adjacent filaments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 not made of record above disclose similar but distinct high pressure hoses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216.  The examiner can normally be reached on M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/ Examiner, Art Unit 3753